t c memo united_states tax_court gerry m griggs petitioner v commissioner of internal revenue respondent docket no filed date gerry m griggs pro_se derek b matta for respondent memorandum findings_of_fact and opinion thornton chief_judge respondent determined a dollar_figure deficiency in petitioner’s federal_income_tax as well as a dollar_figure accuracy-related_penalty under sec_6662 after concessions the issues for decision are whether 1unless otherwise indicated all section references are to the internal continued petitioner is entitled to a dollar_figure net_operating_loss nol carryforward deduction with respect to his sole_proprietorship frexie whether the gross_receipts for petitioner’s merchant banker sole_proprietorship are properly reduced for certain amounts that he contends represented expense reimbursements whether petitioner is entitled to a depreciation deduction with respect to certain geophysical equipment he allegedly owned and leased out as part of his alleged equipment_leasing business whether petitioner is entitled to certain mortgage interest deductions and whether petitioner is liable for the sec_6662 accuracy-related_penalty continued revenue code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure all dollar amounts have been rounded to the nearest dollar 2at trial petitioner conceded that he is not entitled to dollar_figure of depreciation_deductions claimed on schedule e supplemental income and loss from rental real_estate royalties partnerships s_corporations estates trusts remics etc of his form 1040x amended u s individual_income_tax_return for tax_year and that dollar_figure of the dollar_figure in claimed home mortgage interest deductions is attributable to principal and not deductible on brief respondent conceded that petitioner is entitled to an itemized_deduction on schedule a itemized_deductions of dollar_figure for real_estate_taxes paid_or_incurred in the parties conceded several other issues in the stipulation of settled issues the parties have stipulated some facts which we incorporate by this reference when he petitioned the court petitioner resided in texas petitioner is no stranger to this court between and he litigated three cases in this court regarding his tax_liabilities for tax years and respectively each of those cases involved issues identical or similar to those that petitioner has raised in this case findings_of_fact a frexie in petitioner operated a sole_proprietorship called frexie through frexie petitioner rented out a luxury suite in minute maid park the houston 3after trial the court ordered the parties to file simultaneous opening briefs and simultaneous reply briefs petitioner’s one-sentence opening brief stated in its entirety that he would rely solely upon the documentary_evidence and oral testimony presented at trial to sustain and support his position after respondent filed his opening brief petitioner requested and received an extension of time to file a reply brief but failed to do so we consider petitioner to have waived any objections to respondent’s proposed findings_of_fact see rule e in an answering or reply brief the party shall set forth any objections together with the reasons therefor to any proposed findings of any other party arnold v commissioner tcmemo_2008_228 4see griggs v commissioner tcmemo_2008_234 tax_year griggs v commissioner t c summary opinion tax_year griggs v commissioner t c summary opinion tax_year astros’ baseball stadium according to his testimony he sold game tickets to the suite to businesses doctors lawyers and rich people b merchant banker activity petitioner along with his business partner robert h thurmond iii thurmond provided financial advisory services through their affiliated activity known as the equisource group equisource in date petitioner and thurmond as managing directors of equisource contracted to provide financial advisory services to kodiak technologies inc kodiak the contract required kodiak to reimburse equisource for direct out-of-pocket expenses for which kodiak had given prior approval expenses were to be reimbursed within seven days upon submission of appropriate documentation c equipment_leasing activity in petitioner along with several partners formed advanced energy technology aet to develop and commercially exploit electromagnetic array profiling emap technology which is used to aid in the search for oil_and_gas 5petitioner founded kodiak in and worked for the company until date 6petitioner testified that this technology was developed at the university of texas and licensed to aet it is unclear from the record however how aet or mtem acquired ownership rights to the equipment in question in petitioner richard rosen rosen and james baker baker formed another company mtem associates mtem to provide capital to aet to further develop commercial emap equipment on mtem’s behalf under this arrangement mtem would own the equipment and lease it to aet also in petitioner sold a controlling_interest in aet to halliburton aet continued to develop the emap technology until or when halliburton gave up its controlling_interest in the company once that happened aet was no longer able to make lease payments on the equipment to mtem at that point petitioner through mtem sought to terminate the lease of the emap equipment to aet according to petitioner’s testimony the equipment was then in different parts of the world it was in japan it was in south america at some point after aet terminated operations ted daniels daniels a former aet employee sought to acquire the assets of aet including the emap equipment through a lawsuit against aet according to petitioner’s testimony daniels eventually acquired the leasehold estate in the emap equipment pursuant to a court order that also prohibited petitioner from interfering with the equipment’s use for the remaining life of the lease in the mid-1990s petitioner acquired all of rosen’s and baker’s mtem shares after acquiring full control of mtem petitioner in his individual capacity sought to purchase the emap equipment and the lease from mtem in petitioner had the equipment appraised and he contracted to purchase it from mtem for dollar_figure petitioner does not have possession of the emap equipment and does not know its current location no one has received lease payments for the emap equipment since according to petitioner’s testimony daniels automatically renewed the lease in by failing to return the equipment d real_estate_transaction sec_1 sage road property in petitioner and his then fiance jamie burrows burrows purchased a house pincite sage road in houston texas sage road property the purchase was financed at least in part by a dollar_figure mortgage from america’s wholesale lender burrows was the sole obligor on the loan agreement in petitioner transferred his interest in the sage road property to mtem for reasons not explained in the record it appears that the mortgage was later assumed by countrywide home loans countrywide in after petitioner and burrows separated burrows refinanced the sage road property for dollar_figure using a 7this agreement is reflected in a bill of sale between petitioner and mtem the record does not establish that petitioner has paid mtem any amount for the purchase of the equipment mortgage from greenpoint mortgage funding inc greenpoint the settlement statement indicates that dollar_figure of the proceeds were applied to payoff of existing loans burrows incurred a dollar_figure loan origination fee as part of the refinancing chimney rock property petitioner is the owner of a house pincite chimney rock road in houston texas chimney rock property in date petitioner refinanced this property for dollar_figure in connection with this refinancing he incurred a dollar_figure loan origination fee and dollar_figure of charges described in the hud-1a form as points prepaid_interest in petitioner again refinanced the chimney rock property this time for dollar_figure of which dollar_figure was used to repay the loan in connection with the refinancing he incurred a dollar_figure loan origination fee a dollar_figure processing fee and a dollar_figure broker administration fee among other charges e petitioner’s tax returns petitioner timely requested and was granted an extension of time to file his federal_income_tax return on date he filed a form_1040 u s individual_income_tax_return original return for his tax_year listing his filing_status as single on date he submitted another form_1040 first amended_return for his tax_year on date while respondent’s appeals_office was reviewing petitioner’s return petitioner submitted a form 1040x second amended_return for his tax_year on a schedule c profit or loss from business sole_proprietorship attached to his original return petitioner reported that frexie had net profit of dollar_figure dollar_figure gross_receipts less dollar_figure total expenses on his first amended_return he reported frexie’s net profit as dollar_figure dollar_figure gross_receipts less dollar_figure total expenses on his second amended_return he reported that this net profit was wiped out by a dollar_figure nol carryforward from an unspecified prior year on a separate schedule c attached to his original return petitioner reported dollar_figure net profit dollar_figure gross_receipts less dollar_figure total expenses from his merchant banker business which apparently encompassed his equisource activities on his first amended_return petitioner reported a net profit from his 8insofar as the record reveals respondent did not accept or process either the first or the second amended_return although respondent appears to have taken into account some of the items reported on at least the first amended_return petitioner’s litigating position in this proceeding is based in part on amounts he reported on his amended returns 9since equisource was represented to be an activity of petitioner and thurmond we assume that the numbers on the schedule c represent petitioner’s allocable share of the income merchant banker business of dollar_figure gross_receipts of dollar_figure less total expenses of dollar_figure on other schedules c attached to his original return and his first amended_return petitioner reported with respect to his equipment asset leasing business a dollar_figure net_loss zero gross_receipts less dollar_figure of cost_of_goods_sold and dollar_figure of office expenses on his second amended_return petitioner did not attach a schedule c for an equipment_leasing business instead he attached a schedule c for a management merchant bank business that appears to have combined his equipment_leasing and merchant banker businesses that he previously had reported on separate schedules c on this combined schedule c he reported a net_loss of dollar_figure gross_receipts of dollar_figure less total expenses of dollar_figure including depreciation of dollar_figure dollar_figure on his original return petitioner claimed a deduction for dollar_figure in home mortgage interest and points on his schedule a on both his first amended_return 10the dollar_figure of claimed depreciation appears to have comprised the dollar_figure of cost_of_goods_sold claimed on the equipment_leasing schedules c attached to petitioner’s original return and first amended_return plus dollar_figure of depreciation claimed on the merchant banker schedules c from petitioner’s original return and first amended_return minus dollar_figure that petitioner originally claimed as residential_rental_property depreciation on schedule c and apparently moved to his schedule e as a depreciation expense on his second amended_return as mentioned above at trial petitioner conceded that he was not entitled to the dollar_figure deduction and his second amended_return petitioner claimed dollar_figure in home mortgage interest deductions and dollar_figure of points for a total of dollar_figure f respondent’s determinations the determinations in the notice_of_deficiency are shown as adjustments to the amounts reported on petitioner’s original return although in certain instances the determinations reflect amounts reported on petitioner’s first amended_return in the notice_of_deficiency on the basis of an analysis of frexie’s income and expenses respondent determined that frexie had schedule c net profits of dollar_figure respondent allowed no amount of nol carryforward respondent determined that petitioner’s schedule c gross_receipts for his merchant banker business were dollar_figure as petitioner reported on his first amended_return respondent disallowed for lack of substantiation dollar_figure of the dollar_figure of total expense deductions that petitioner had claimed on his schedule c with respect to his merchant banker activity respondent disallowed for lack of substantiation the dollar_figure cost_of_goods_sold deduction that petitioner had claimed on the schedule c for his equipment_leasing activity respondent allowed no depreciation deduction as petitioner claimed on his second amended_return in the notice_of_deficiency respondent disallowed the dollar_figure of mortgage interest deductions petitioner had claimed on his original return on the ground that petitioner had not shown that this amount was an interest_expense or that it was paid i burden_of_proof opinion the commissioner’s determinations in a notice_of_deficiency are presumed correct and the taxpayer generally bears the burden of proving that the determinations are incorrect rule a 290_us_111 petitioner does not contend and the record does not establish that he has met the requirements of sec_7491 to shift the burden_of_proof to respondent as to any relevant factual issue deductions are a matter of legislative grace petitioner has the burden of proving that he is entitled to the deductions claimed see rule a 503_us_79 292_us_435 petitioner also bears the burden of substantiating the amount and purpose of any items claimed as deductions see sec_6001 65_tc_87 aff’d per curiam 540_f2d_821 5th cir ii net_operating_loss carryforward for frexie petitioner asserts in this proceeding consistent with his position on his second amended_return that frexie’s net profits for should be offset by an nol carryforward in general a taxpayer is entitled to deduct as an nol for a taxable_year an amount equal to the sum of the nol carryovers and nol carrybacks to that year sec_172 a taxpayer claiming an nol deduction must file with his return a concise statement setting forth the amount of the nol deduction claimed and all material and pertinent facts relative thereto including a detailed schedule showing the computation of the nol deduction sec_1_172-1 income_tax regs petitioner bears the burden of establishing both the existence of nols for the prior years and the amount that may be carried forward to the year in issue see rule a 115_tc_605 petitioner has produced no evidence apart from his vague and general testimony to substantiate his claimed nol carryforward his testimony does not detail when the nol was allegedly incurred the amount allegedly incurred or the amount allegedly available to be carried forward to moreover petitioner failed to attach the required schedule to any of his returns and failed to provide returns for any other year or any other evidence showing that he incurred a loss which could be carried forward to the tax_year petitioner has failed to show that he is entitled to the claimed nol carryforward deduction for frexiedollar_figure iii gross_receipts from merchant banker activity petitioner claims that he erroneously included dollar_figure of nontaxable reimbursements in the dollar_figure of gross_receipts from his merchant banker business as reported on his first amended returndollar_figure he claims that in kodiak reimbursed him for expenses_incurred from to to support this claim at trial petitioner submitted pages of expense reports receipts invoices and other miscellaneous documentsdollar_figure petitioner has failed to establish that these expense reports were ever submitted to kodiak or that he received reimbursement payments through hi sec_11in their stipulation of settled issues the parties agreed as to all other issues involving frexie’s gross_receipts and allowable expense deductions 12in their stipulation of settled issues the parties agreed as to the allowable amounts of various expense deductions as to which respondent had made adjustments in the notice_of_deficiency 13some of the invoices submitted are for sports memorabilia purchases by petitioner which thurmond testified were not expenses covered by the contract between kodiak and equisource in addition two of the expense reports submitted are for the year a year before the contract requiring reimbursement became effective finally many of the documents submitted are duplicates merchant banker business in he failed to provide copies of reimbursement checks deposit slips or any other documentation to show that in kodiak reimbursed him for over dollar_figure of expenses petitioner failed to show that he received prior approval from kodiak for the expenses reported and did not corroborate his claims by having former kodiak personnel testify petitioner also did not substantiate the exact amounts of his alleged expenditures on behalf of kodiak we sustain respondent’s determination that the gross_receipts of petitioner’s merchant banker business were dollar_figure as reported on his first amended_return iv depreciation_deductions for petitioner’s alleged equipment_leasing business on his original return and first amended_return petitioner reported dollar_figure in cost_of_goods_sold for an alleged equipment_leasing business on his second amended_return he appears to have recharacterized the reported dollar_figure cost_of_goods_sold as a dollar_figure depreciation deduction on a schedule c for his combined merchant banking business and equipment_leasing business in any event in this proceeding he claims he is entitled to a dollar_figure depreciation deduction for emap equipment allegedly leased by daniels in general sec_167 allows as a depreciation deduction a reasonable allowance for the exhaustion wear_and_tear and obsolescence of property used in a trade_or_business or held_for_the_production_of_income not only must the taxpayer establish the existence of a trade_or_business he or she must also prove that the asset in question is used_in_the_trade_or_business see 508_f2d_268 5th cir aff’g 61_tc_298 depreciation is not allowable on property until the trade_or_business is in actual operation see 345_f2d_901 4th cir vacated and remanded on other grounds 382_us_68 witecki v commissioner tcmemo_1963_256 depreciation begins when the property is placed_in_service by the taxpayer ie when it is first placed in a state of readiness for its assigned function in the business or income-producing activity sec_1_167_a_-10 sec_1_167_a_-11 income_tax regs the total amount of depreciation allowable for any asset is measured by its cost or other basis in the hands of the taxpayer see sec_1_167_a_-1 sec_1 b - a income_tax regs to establish property’s depreciable basis a taxpayer must show the cost of the property its useful_life and the previously allowable_depreciation 105_tc_324 petitioner has failed to establish that he is entitled to any depreciation deduction for the emap equipment he produced no records to substantiate his claim that he was engaged in an equipment_leasing business or that the emap equipment was used in this business the existence of any such business is further called into question by petitioner’s testimony that he did not know where the equipment was and that no one had received any payments on the lease since further petitioner did not establish when the equipment was placed into service and he submitted no evidence to establish the cost of the equipment its useful_life or any previously allowable_depreciation we conclude and hold that petitioner is not entitled to the claimed dollar_figure depreciation deduction because petitioner has not otherwise shown error in respondent’s determination disallowing the dollar_figure cost_of_goods_sold that petitioner claimed on his original return and his first amended_return we sustain respondent’s determination v mortgage interest deductions although petitioner claimed home mortgage interest deductions of dollar_figure on his original return and dollar_figure on his first amended_return and his second amended_return at trial he indicated that he believed he was entitled to deduct dollar_figure this amount is a combination of deductions associated with his sage road property and the chimney rock property a qualified_residence_interest as a general_rule individuals may not deduct personal_interest sec_163 one of the limited exceptions to this general_rule permits individuals to deduct qualified_residence_interest sec_163 sec_163 defines qualified_residence_interest as any interest_paid or accrued during the taxable_year on i acquisition_indebtedness with respect to any qualified_residence of the taxpayer or ii home_equity_indebtedness with respect to any qualified_residence of the taxpayer acquisition_indebtedness is debt incurred to acquire construct or improve a qualified_residence and that is secured_by that residence sec_163 the aggregate amount treated as acquisition_indebtedness for any period cannot exceed dollar_figure million dollar_figure for a married individual filing a separate_return sec_163 acquisition_indebtedness includes debt incurred in refinancing acquisition_indebtedness insofar as the new debt does not exceed the refinanced debt sec_163 flush language home_equity_indebtedness is indebtedness other than acquisition_indebtedness secured_by a qualified_residence but the home_equity_indebtedness cannot exceed the fair_market_value of the residence reduced by the qualified_acquisition_indebtedness sec_163 the aggregate amount treated as home_equity_indebtedness for any period cannot exceed dollar_figure dollar_figure for a married individual filing a separate_return sec_163 a qualified_residence is a taxpayer’s principal_residence and one other residence which for the tax_year qualified as a residence within the meaning of sec_280a sec_163 qualified_residence_interest is limited where the sum of the average balances for the taxable_year of all secured debts on a qualified_residence exceeds the adjusted purchase_price of the qualified_residence determined as of the end of the taxable_year sec_1_163-10t temporary income_tax regs fed reg date if qualified_residence_interest is so limited the taxpayer must use either the simplified_method or the exact_method to determine the amount of interest that is qualified_residence_interest id for interest to be deductible it generally must be on the taxpayer’s own indebtedness not the indebtedness of another 84_tc_889 aff’d without published opinion 805_f2d_1073 d c cir abarca v commissioner tcmemo_2012_245 at as an exception to this general_rule interest that the taxpayer pays on a mortgage upon real_estate of which he or she is the legal or equitable owner may be deductible even though the taxpayer is not directly liable upon the bond or note secured_by such mortgage sec_1_163-1 income_tax regs points are amounts a borrower pays for loan processing they can be either for the use or forbearance of money or for specific services the lender performs in connection with the loan cao v commissioner tcmemo_1994_60 aff’d without published opinion 78_f3d_549 9th cir if points are paid for the lender’s services they are not deductible id thus fees charged to obtain a loan are not deductible_interest see 75_tc_424 aff’d without published opinion 691_f2d_490 3d cir 69_tc_421 on the other hand if points are paid solely for the use or forbearance of money they constitute interest and are deductible under sec_163 cao v commissioner tcmemo_1994_60 in general if points constitute interest they are treated as prepaid_interest and generally must be capitalized and amortized over the term of the loan under sec_461 as an exception to this general_rule sec_461 provides that points may be immediately deductible if paid in respect of any indebtedness incurred in connection with the purchase or improvement of and secured_by the principal_residence of the taxpayer points that are incurred in a loan refinancing generally do not fall within the exception provided in sec_461 because they are not incurred in connection with the purchase or improvement of the taxpayer’s principal_residence such points generally must be amortized over the life of the loan in accordance with the general provisions of sec_461 cao v commissioner tcmemo_1994_60 citing fox v commissioner tcmemo_1989_232 aff’d without published opinion 943_f2d_55 9th cir b sage road property america’s wholesale lender countrywide mortgage interest payments petitioner argues that he is entitled to deduct dollar_figure as interest_paid to countrywide in with respect to the sage road propertydollar_figure to substantiate this deduction petitioner submitted two partial forms mortgage interest statement from countrywide showing dollar_figure and dollar_figure in interest payments countrywide received in both forms are addressed to burrows petitioner also submitted copies of the front sides of two personal checks from petitioner’s bank account issued to countrywide for dollar_figure and dollar_figure finally petitioner 14petitioner asserts that he is entitled to deduct this amount because it is one half of the total of dollar_figure in interest allegedly paid to countrywide in submitted five personal checks issued to burrows which he testified were for interest payments on the countrywide mortgagedollar_figure respondent does not dispute that petitioner had a legal or equitable ownership_interest in the sage road property respondent also has not raised any issue as to whether the sage road property was petitioner’s qualified_residence in on brief respondent concedes that for petitioner made dollar_figure in interest payments to countrywidedollar_figure petitioner has not established that he paid countrywide any additional_amounts for or that the amounts he paid to burrows were interest payments on the mortgagedollar_figure we conclude and hold that the dollar_figure mortgage represented acquisition_indebtedness with respect to the sage road property and that petitioner is entitled to a dollar_figure deduction for the mortgage interest he paid to countrywide in 15two checks dated december and are for dollar_figure each two checks dated january and date are for dollar_figure each one check dated date was issued by mtem for dollar_figure 16respondent conceded that the two checks petitioner issued to countrywide were for interest payments less dollar_figure that petitioner conceded was paid towards principal 17petitioner failed to call burrows as a witness to corroborate his testimony as a result we infer that her testimony would have been unfavorable see 47_tc_92 aff’d 392_f2d_409 5th cir america’s wholesale lender countrywide mortgage points petitioner argues that he is entitled to dollar_figure in interest deductions for points associated with the countrywide mortgage petitioner has failed to establish however that any points were charged or that he paid any points in connection with the settlement petitioner is not entitled to the dollar_figure deduction for points on the countrywide mortgage greenpoint mortgage interest and points petitioner argues that he is entitled to deduct dollar_figure as mortgage interest_paid to greenpoint in petitioner argues that this includes one-half of the dollar_figure loan origination fee that burrows incurred when she refinanced the sage road mortgage with greenpoint mortgage in respondent does not dispute that petitioner paid dollar_figure of interest to greenpoint mortgage in but contends that petitioner has failed to show which amounts were home equity acquisition or personal indebtedness the greenpoint mortgage was a refinancing of acquisition_indebtedness consequently it is acquisition_indebtedness only to the extent that the amount of new debt incurred did not exceed the amount of the refinanced debt see sec_163 flush language the amount of new debt exceeded by dollar_figure the amount of the original mortgage debt that was incurred in we are unable to determine from the record by how much the amount of the new debt exceeded the refinanced debt as of the time of the refinancing in because the record does not indicate the amount of petitioner’s and burrows’ principal payments on the refinanced debt between and petitioner admits that some portion of the amounts paid on the original mortgage was principal payments thus reducing the amount of principal and acquisition_indebtedness at the time of the refinancing according to the settlement statement the refinancing proceeds were applied to pay off existing loans of dollar_figure but these existing loans are not otherwise identified in the recorddollar_figure consequently on this record petitioner has failed to show and we are unable to determine how much of the new debt resulting from the refinancing represents acquisition_indebtedness moreover because the record is devoid of evidence about the fair_market_value of the sage road property we are unable to determine how much if any of the new debt might represent home_equity_indebtedness in addition petitioner has not established what amount of the dollar_figure loan origination fee if any should be considered qualified_interest especially since the 18the settlement statement refers to an attachment further describing the payoff of existing loans but this attachment is missing from petitioner’s exhibit evidence does not establish that no part of the origination fees represented fees the lender charged for burrows to secure the loandollar_figure c chimney rock property petitioner argues that he is entitled to deduct the points he paid on the and refinancings of the chimney rock property refinancing petitioner argues that he is entitled for to deduct dollar_figure of points allegedly paid with respect to the refinancing he arrives at this number by summing the dollar_figure of points prepaid_interest and the dollar_figure loan origination fee and dividing the resulting dollar_figure total by on the basis that it was a 30-year loandollar_figure 19even if we were to assume for the sake of argument that petitioner paid some amount of the origination fee that is properly characterized as qualified_interest this interest would have to be amortized over the period of the loan and treated as paid in the period to which it is allocable see sec_461 petitioner contends that the loan had a term of years or payments and that four payments were due in accordingly petitioner would be entitled to no more than of the points that he paid and that were properly characterized as qualified_interest but for the reasons discussed above petitioner has failed to establish that he is entitled to deduct even this small amount of the origination fees that burrows incurred 20petitioner previously tried unsuccessfully to deduct the same points and prepaid finance_charges associated with this refinancing on hi sec_2001 tax_return and litigated the issue in griggs v commissioner t c summary opinion continued petitioner has provided no evidence of the amount of the original acquisition_indebtedness if any or the fair_market_value of the chimney rock property he has thus failed to show what amount of the refinanced debt if any is acquisition_indebtedness or home_equity_indebtedness and has failed to show that he is entitled to deduct for any of the amounts that he characterizes as points paid with respect to the refinancing refinancing petitioner argues that he is entitled to deduct dollar_figure for because dollar_figure representing the sum of a dollar_figure loan origination fee a dollar_figure processing fee and a dollar_figure broker administration fee constitutes qualified points which are amortizable over the 30-year period of the loan the dollar_figure processing fee and the dollar_figure broker administration fee were for services rendered in connection with petitioner’s obtaining the loan and so are not deductible see lange v commissioner tcmemo_2005_176 the dollar_figure loan origination fee is described in the settlement statement as but continued in that case the court found that petitioner failed to show that his points were qualified_residence_interest within the meaning of sec_163 respondent argues that petitioner is thus collaterally estopped from claiming the same deduction in this case because we decide this issue in respondent’s favor on the basis of the trial record we need not and do not reach respondent’s collateral_estoppel argument see 131_tc_215 n petitioner has offered no additional evidence concerning whether this amount represents prepaid_interest or instead a payment for services rendered by the financial_institution that provided the financing thus petitioner has failed to show that this amount is not deductible as interest under sec_163 id vi sec_6662 penalty under sec_6662 and b a taxpayer may be liable for a penalty of of the portion of an underpayment_of_tax due to negligence or disregard of rules or regulations the term negligence in sec_6662 includes any failure to make a reasonable attempt to comply with the internal_revenue_code this may include a failure to keep adequate books_and_records or to substantiate items properly sec_6662 sec_1_6662-3 income_tax regs negligence has also been defined as the failure to exercise due care or the failure to do what a reasonable person would do under the circumstances see 92_tc_1 aff’d 925_f2d_348 9th cir 85_tc_934 the term disregard includes any careless reckless or intentional disregard sec_6662 the commissioner has the burden of production with respect to accuracy- related penalties sec_7491 to meet that burden the commissioner must produce sufficient evidence indicating that it is appropriate to impose the penalty see 116_tc_438 once the commissioner meets his burden of production the taxpayer must come forward with persuasive evidence that the commissioner’s determination is incorrect rule a see higbee v commissioner t c pincite the taxpayer may meet this burden by proving that he acted with reasonable_cause and in good_faith see sec_6664 sec_1_6664-4 income_tax regs respondent determined a dollar_figure accuracy-related_penalty under sec_6662 for taxable_year respondent determined that petitioner’s underpayment_of_tax was attributable to negligence or disregard of rules or regulations petitioner’s records were insufficient to substantiate most of his claimed deductions petitioner was well aware of the substantiation requirements having litigated three cases in this court in the past six years respondent has met the burden of production with respect to the penalty for negligence petitioner has not shown and has not even expressly argued that he acted with reasonable_cause and in good_faith accordingly petitioner is liable for the sec_6662 penalty for to reflect the parties’ concessions and the foregoing decision will be entered under rule
